DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Regarding claim 1, the prior art of record, specifically Kuramoto et al. (US Patent Application Publication #2009/0251380) teaches both of the two antennas have vertical polarization and omnidirectional radiation characteristics, so that, when the two antennas are disposed close to each other, correlation between them becomes large with the result that the effect of the diversity or MIMO cannot sufficiently be obtained. When the two antennas are spaced away from each other, a larger space becomes necessary for installing the antennas. For example, assuming that the two antennas are separated by 10 wavelength in a 2.5 Ghz system, the distance between them exceeds 1 m, which is a considerably large size for a terminal, resulting in an increase in coaxial cable loss.
 	However, as a whole, none of the prior art cited alone or in combination provides the motivation to teach two or more radiative elements having a separation of 530 lamda or greater, wherein lamda is a free space wavelength corresponding to an operating frequency in a range from 20GHz to 500GHz, and wherein each radiative element includes one or more radiative subelements directly coupled to a front end;  10a central processor; a passive distribution network connecting the central processor to the two or 
Dependent claims 2-15 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pisharody et al. (US 2014/0092759), Gilchrist et al. (US 2009/0022138), Barker et al. (US 2018/0026379), Barker et al. (US 2015/0195001), Jensen et al. (US Patent #8,515,493), Zheng et al. (US 2016/0248515), Ih (US Patent #4,768,852), Ko et al. (US 2017/0069958), Clark et al. (US 2017/0264012), Sanelli et al. (US Patent #7,202,824), Hashimoto et al. (US 2018/0151939), Hood et al. (US 2003/0072131), Hong et al. (US Patent #9,190,723), Shpak (US 2018/0084386), Takahara (US 2010/0081400), Rofougaran et al. (US 2020/0350698), Marrow et al. (US 2017/0085293), and Okamura et al. (US 2009/0040114). 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132